                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

ANDY KENDALL,                                      )
                                                   )
                 Plaintiff,                        )
                                                   )
v.                                                 )          No. 3:20-CV-55-HBG
                                                   )
CARMEN DELONG,                                     )
                                                   )
                 Defendant.                        )

                                   MEMORANDUM OPINION

        This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties for all further proceedings, including entry

of judgment [Doc. 24].

        Now before the Court is Defendant Carmen Delong’s Motion to Dismiss for Lack of

Jurisdiction (“Motion to Dismiss”) [Doc. 8]. 1 Defendant filed a Supplement to the Memorandum

in Support of the Motion to Dismiss on April 17, 2020 [Doc. 39], and Plaintiff filed a Response in

opposition [Doc. 41] on April 20, 2020. The Court held a telephonic hearing on Defendant’s

Motion to Dismiss on April 29, 2020. Attorneys Dale Montpelier and Joe Della-Rodolfa appeared

on behalf of Plaintiff, while Attorneys Dail Cantrell and William Arnold appeared on behalf of

Defendant. 2 Accordingly, for the reasons more fully explained below, the Court finds Defendant’s




        1
        Defendant filed her Motion to Dismiss [Doc. 8] on March 2, 2020, before Plaintiff filed
his Amended Complaint [Doc. 20]. However, Defendant subsequently filed her Supplement to
the Memorandum in Support of the Motion to Dismiss [Doc. 39], and neither party claimed that
the Motion to Dismiss was moot.
        2
            Attorneys Rodolfa and Cantrell have not yet, however, made an appearance in the present
case.



Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 1 of 15 PageID #: 460
Motion to Dismiss [Doc. 8] well-taken, and it will be GRANTED. Plaintiff’s claims will thus be

DISMISSED WITHOUT PREJUDICE due to the lack of subject matter jurisdiction.

I.     BACKGROUND

       Plaintiff’s claims stem from his attempted purchase of a home owned by Defendant located

at 114 Glendale Lane, Oak Ridge, Tennessee (“114 Glendale Lane”). Plaintiff had recently re-

established a relationship with his son and wished to move from Colorado to Oak Ridge to be near

his son, daughter-in-law, and grandchildren. Plaintiff arrived in Oak Ridge on December 5, 2019

and moved into short-term furnished housing while attempting to find a long-term residence. See

[Doc. 20 at ¶¶ 9–10]. Defendant, the owner of 114 Glendale Lane, who “provide[s] outage and

contract support to various utilities” had previously purchased another house at 341 North 10th

Street, Grover Beach, California on May 21, 2019. [Doc. 8-2]; see [Doc. 14 at 2]; [Doc. 41-1 at

36].

       Defendant originally listed 114 Glendale Lane for sale on June 21, 2019. See [Doc. 14–3].

After another sale fell through, the listing went back onto the market. [Id.]. On December 6, 2019,

Plaintiff’s agent tendered a proposed “Purchase and Sale Agreement” to Defendant’s agent and

after three counter-offers, the parties reached an agreement on December 9, 2019. [Doc. 20 at ¶

11]; see [Doc. 20-1].    However, a subsequent repairs amendment [Doc. 20-4] and closing

amendment [Doc. 20-5] was executed. The closing date was extended from January 6, 2020 to

January 13, 2020 and then again until January 31, 2020. See [Doc. 20-5]; [Doc. 33-3]. However,

on January 30, 2020, Defendant notified Plaintiff that she was “hereby cancelling the contract on

the basis of the delays extending closing twice and from the delayed appraisal,” as well as that the

“[r]epairs cannot be completed within the time frame to meet the closing document.” [Doc. 20-

7].



                                                 2

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 2 of 15 PageID #: 461
       On February 6, 2020, Plaintiff filed his Complaint [Doc. 1], seeking equitable relief,

specific performance, and damages for Defendant’s alleged breach of the real estate contract.

Plaintiff alleges that on February 25, 2020, he was forced to return to Colorado to stay with a friend

“until this matter is sorted out,” due to the costs of paying for his short-term housing in Oak Ridge.

See [Doc. 33-1]. Defendant, however, asserts that by March 2, 2020, she was already under

contract to purchase another home in the Oak Ridge area [Doc. 8-2], with the purchase and sale

agreement for 102 Graham Place, Oak Ridge, Tennessee listing a closing date of March 16, 2020

[Doc. 39-1 at 7]. Further, Defendant submitted an addendum to a real estate contract dated March

20, 2020 for the sale of her house located at 341 North 10th Street, Grover Beach, California. [Id.

at 3]. Plaintiff then filed an Amended Complaint [Doc. 20] on March 20, 2020, alleging in

pertinent part, that he was domiciled in Colorado at that time.

II.    POSITIONS OF THE PARTIES

       In his original Complaint [Doc. 1], Plaintiff alleged that he was a “citizen and resident of

Anderson County, Tennessee” while Defendant was a “citizen and resident of the state of

California.” [Id. at ¶¶ 3, 4]. Plaintiff pointed towards Defendant’s purchase of the house located

at 341 North 10th Street, Grover Beach, California, her telephone number with an area code based

in California, and a belief that she had a California driver’s license.

       In her Motion to Dismiss [Doc. 8], Defendant claims that Plaintiff has incorrectly stated

that she is domiciled in California, that she holds a California driver’s license, and that she is

registered to vote in California. Therefore, Defendant moved to dismiss this action pursuant to

Federal Rule of Civil Procedure 12(b)(1) for a lack of subject matter jurisdiction, claiming that

diversity of citizenship did not exist as required under 28 U.S.C. § 1332(a)(1). Defendant requests

that the case be dismissed due to a lack of subject matter jurisdiction, as well as reasonable



                                                  3

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 3 of 15 PageID #: 462
attorney’s fees and an order declaring the notice of lien lis pendens filed in this matter null and

void. Defendant states that she currently maintains a valid Tennessee driver’s license and an active

Tennessee voter registration card. Further, Defendant’s sworn declaration [Doc. 8-2] states that

she has been a resident of the state of Tennessee since 1989, her daughter and grandchild reside in

Oak Ridge, she has owned 114 Glendale Lane since 1999, and that while she travels as a part of

her employment, she has considered Oak Ridge to be her home and residence for the last twenty

years. Lastly, Defendant states that she is currently under contract to purchase another home in

Oak Ridge, and the plant that she has supported in California is closing.

       Plaintiff subsequently filed his Amended Complaint [Doc. 20] on March 22, 2020. In the

Amended Complaint, Plaintiff asserts that Defendant is domiciled in California, where she

purchased a home, currently resides, and was served. Plaintiff also cites to Defendant’s telephone

number with a California area code. However, Plaintiff asserts that while he was domiciled in

Tennessee when the action was filed, he “subsequently moved back” to Colorado and thus is

presently domiciled in Colorado. [Id. at ¶ 3]. Plaintiff avers that “Defendant wants the case sub

judice to proceed in a state court situated in Anderson County, Tennessee, in which judicial district

the Chancellor is married to her attorney.” [Id. at ¶ 46].

       In Defendant’s Supplement to her Memorandum in Support of the Motion to Dismiss [Doc.

39], Defendant claims that her relevant domicile should be determined at the time that the

complaint was filed. Further, Defendant asserts that “[a]lthough she has worked out of state on

multiple occasions, she has always maintained a continuous residence in Anderson County,

Tennessee” and points to her Tennessee driver’s license, voting in Tennessee, attendance of church

in Anderson County, and the presence of her primary care physician in Tennessee. [Id. at 2].

Lastly, Defendant attaches as exhibits the real estate contract for the sale of her house located at



                                                  4

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 4 of 15 PageID #: 463
341 North 10th Street, Grover Beach, California [Doc. 39-1 at 3], as well as the purchase and sale

agreement for the house located at 102 Graham Place, Oak Ridge, Tennessee [Id. at 4–13].

         Plaintiff responds [Doc. 41] that two bases for diversity jurisdiction exist: 1) that Plaintiff

is now domiciled in Colorado regardless of Defendant’s domicile; and 2) that Defendant is

domiciled in California. First, Plaintiff asserts that although he moved to Tennessee and attempted

to purchase Defendant’s home, he could no longer afford to remain in Tennessee after the alleged

breach of contract. Plaintiff cites to his affidavit [Doc. 33-1], as well as the affidavit of his son

[Doc. 33-2], filed in support of his Motion for Partial Summary Judgment. Plaintiff’s son states

that Defendant told him “that he will never return to Tennessee unless suitable housing is found.”

[Id.].

         Plaintiff further maintains that Defendant is still domiciled in California. First, Plaintiff

claims that Defendant only attached “self-serving statements of her intent” through her declaration

[Doc. 8-2] and affidavit [Doc. 39-1]. [Doc. 41 at 9]. Plaintiff asserts that Defendant does not state

that she actively lives in Oak Ridge at 114 Glendale Lane, and that her purchase of the home at

102 Graham Place merely demonstrates that she intends to change her domicile back to Tennessee.

Moreover, Plaintiff claims that “Defendant bought a house in California which then triggered her

to list her Oak Ridge House for sale” and thus “[h]er domicile was then moved to California.” [Id.

at 12]. Plaintiff further asserts that Defendant failed to “take any action to buy a replacement home

in Tennessee until February 15, 2020, which was nine (9) months after she bought her California

home.” [Id.].

         In reviewing the jurisdictional discovery, Plaintiff states that Defendant did not list the

California address as her home despite it being the location where she was physically served.

Plaintiff alleges that Defendant did not list that her current employment with “ESC Union” was



                                                   5

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 5 of 15 PageID #: 464
part-time and that the job does not end until 2021 with the possibility to extend until 20204. [Id.

at 14]. Plaintiff claims that Defendant’s response to Interrogatory No. 7 regarding her travel

“shows that Defendant has not come back to Tennessee at all since she bought the California house

in May of 2019.” [Id.]. While Plaintiff reviews several of Defendant’s answers to discovery

requests, Plaintiff particularly alleges that although Defendant did not provide moving records, she

moved her furniture to California upon purchasing the home. [Id. at 17]. Plaintiff also claims that

Defendant had water, gas, cable, Internet, and telephone services in her name in California, as well

as a loan account, a mortgage account, and a bank account. Plaintiff states that Defendant also

had a vehicle registered in her name in California.

III.   STANDARD OF REVIEW

       As mentioned above, Defendant has moved to dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(1). A motion filed pursuant to Rule 12(b)(1) challenges subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). A challenge of jurisdiction may be made through a facial

attack or a factual attack. Gentek Bld. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330

(6th Cir. 2007) (citing Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 326 (6th Cir. 1990)).

“[W]here there is a factual attack, the Court must weigh the conflicting evidence provided by the

plaintiff and the defendant to determinate whether subject matter jurisdiction exists.” U.S. v.

Chattanooga-Hamilton County Hosp. Authority, 958 F. Supp. 2d 846, 854 (E.D. Tenn. 2013)

(citing Gentek, 491 F.3d at 330). The Court may consider evidence, including but not limited to,

“affidavits, documents, and even a limited evidentiary hearing to resolve jurisdictional facts.” Id.

(citing Gentek, 491 F.3d at 330). “The party asserting that subject matter jurisdiction exists has

the burden of proof.” Id. (citing Davis v. United States, 499 F.3d 590, 594 (6th Cir. 2007)).




                                                  6

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 6 of 15 PageID #: 465
       Subject matter jurisdiction based on diversity must have complete diversity of citizenship

between all plaintiffs and all defendants. 28 U.S.C. § 1332(a)(2). “[T]here must be

complete diversity such that no plaintiff is a citizen of the same state as any defendant.” V & M

Star, LP v. Centimark Corp., 596 F.3d 354, 355 (6th Cir. 2010). Citizenship, for purposes of the

diversity statute, “means domicile rather than residence.” Stifel v. Hopkins, 477 F.2d 1116, 1120

(6th Cir. 1973). “[D]omicile is established by physical presence in a place in connection with a

certain state of mind concerning one’s intent to remain there.” Miss. Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989). “To acquire a domicile within a particular state, a person must

be physically present in the state and must have either the intention to make his home there

indefinitely or the absence of an intention to make his home elsewhere.” Stifel, 477 F.2d at 1120.

Both factors must be met, “either without the other is insufficient.” Persinger v. Extendicare

Health Services, Inc., 539 F. Supp. 2d 995, 996–97 (S.D. Ohio Feb. 12, 2008) (citing Kaiser v.

Loomis, 391 F.2d, 1007, 1009 (6th Cir. 1968)).

       “When a party’s domicile is in doubt, courts must utilize a totality of the circumstances,

case-by-case approach, weighing a variety of relevant factors.” Ford Motor Co. v. Collins, No.

11-15011, 2011 WL 5877216, at *2 (E.D. Mich. Nov. 23, 2011). Factors frequently taken into

account include:

       [T]he party’s current residence; voter registration and voting practices; situs of
       personal and real property; location of brokerage and bank accounts; membership
       in unions, fraternal organizations, churches, clubs, and other associations; place of
       employment or business; driver’s license and automobile registration; payment of
       taxes; as well as several other aspects of human life and activity.

Id. (internal quotation marks and citations omitted). “No single one of these factors is dispositive,

and the analysis does not focus simply on the number of contacts with the purported domicile, but




                                                 7

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 7 of 15 PageID #: 466
also their substantive nature.” Id.; see, e.g., France v. CSX Transp., Inc., No. 2:11-cv-079, 2012

WL 2887160, at *2–3 (E.D. Tenn. Jul. 13, 2012).

IV.    ANALYSIS

       At the outset, the Court notes that although “[t]he general rule is that diversity is determined

at the time of the filing of a lawsuit,” Curry v. U.S. Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir.

2006), “an amended complaint supersedes all prior complaints.” Drake v. City of Detroit, 266 F.

App’x 444, 448 (6th Cir. 2008). “[W]hen a plaintiff files a complaint in federal court and then

voluntarily amends the complaint, courts look to the amended complaint to determine

jurisdiction.” Rockwell Int’l Corp. v. United States, 549 U.S. 457, 473–74 (2007). Therefore, the

Court will analyze whether diversity exists at the time of filing of Plaintiff’s Amended Complaint.

       As noted by the parties, a review of subject matter jurisdiction in this case reads as a

possible question in a Civil Procedure examination, as two suggested domiciles exist for each

party. Here, while Defendant has continually asserted that she is domiciled in Tennessee, she has

ties to both California and Tennessee, although her ties to Tennessee have only strengthened

between the filing of this lawsuit and Plaintiff’s Amended Complaint. However, while Plaintiff

maintains that Defendant is domiciled in California, he now claims that diversity jurisdiction exists

regardless of Defendant’s domicile because as of the filing of the Amended Complaint, he is

currently domiciled in Colorado. Therefore, the Court has attempted to set forth a detailed timeline

of the events in this case. 3 Ultimately, the Court has considered the parties’ positions, and for the

reasons more fully explained below, the Court finds Defendant’s Motion to Dismiss [Doc. 8] well-

taken, and it will be GRANTED.




       3
           See supra Section I.
                                                  8

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 8 of 15 PageID #: 467
       A.      Plaintiff’s Domicile

       The Court will first examine Plaintiff’s domicile as of the filing of the Amended Complaint.

Defendant contends that Plaintiff is domiciled in Tennessee, as although he returned to Colorado,

he did not have the intent to remain in the state, and the purpose of his lawsuit demonstrates that

he wishes to reside again in Anderson County. Plaintiff asserts that he had not seen his son in

decades, and after previously living in Colorado, does not intend to move back to Tennessee unless

he is able to live at 114 Glendale Lane. Plaintiff claims that he was unable to find suitable housing,

so his domicile reverted back to Colorado after his move.

       Plaintiff originally claimed that he was a “citizen and resident of Anderson County,

Tennessee” where he moved on December 5, 2019. See [Doc. 1 at ¶ 3]. However, after being

unable to purchase 114 Glendale Lane, he then alleges in the Amended Complaint that although

“he was domiciled [in Tennessee] when this action was filed,” he “subsequently moved back to

the State of Colorado, and reverted to being a citizen and resident of, and domiciled in the State of

Colorado before the filing of this Amended Complaint.” [Doc. 20 at ¶ 4]. Defendant asserts that

he returned to Colorado on February 25, 2020. [Doc. 33-1].

       “[T]here is a widely accepted presumption favoring the continuation of an established

domicile against an allegedly newly acquired one; the party trying to show a change in domicile

carries a heavier burden than one attempting to show retention of an existing one.” Ford Motor

Co. v. Collins, No. 11-15011, 2011 WL 5877216, at *1 (E.D. Mich. Nov. 23, 2011). Ultimately,

the presumption in favor of an established domicile has been interpreted to state that:

       The rule from which this presumption is derived—that a domicile once established
       continues unless and until a new one is shown by clear and convincing evidence to
       have been acquired—represents the conflicts of law solution to the problem of
       locating the domicile of an individual who clearly has pulled up stakes with the
       intention of abandoning his present domicile, but either has not arrived physically



                                                  9

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 9 of 15 PageID #: 468
       at a new one or has arrived but not yet formulated an intention to remain there for
       the indefinite future.

13E Charles Alan Wright et. al., Federal Practice & Procedure § 3612 (3d ed. 2011); see, e.g.,

Collins, 2011 WL 5877216 at *1. The presumption must be overcome by “clear and convincing

evidence” showing that the domicile has changed. S. Indus. Mech. Maint. Co., LLC v. Swafford,

No. 13-2523, 2013 WL 5375422, at *2 (W.D. Tenn. Sept. 24, 2013) (citing Collins, 2011 WL

5877216 at *3).

       Therefore, as Plaintiff argues that his domicile changed from Tennessee to Colorado, “[t]o

establish a change in domicile, [Plaintiff] carries the burden to show two things by clear and

convincing evidence: (1) he took up residence” in Colorado before March 22, 2020 and (2) he

intends to remain there. See Collins, 2011 WL 5877216 at *3. Plaintiff’s physical residence is

not in dispute, as he returned to Colorado on February 25, 2020. However, the Court finds that

Plaintiff was domiciled in Tennessee as of the filing of the Amended Complaint, as Plaintiff fails

to show by clear and convincing evidence that he possesses the intent to remain in Colorado.

       “[D]omicile is established by physical presence in a place in connection with a certain state

of mind concerning one’s intent to remain there.” Miss. Band of Choctaw Indians v. Holyfield,

490 U.S. 30, 48 (1989). Although Plaintiff had returned to Colorado, he lacked “either the

intention to make his home there indefinitely or the absence of an intention to make his home

elsewhere.” Stifel v. Hopkins, 477 F.2d 1116, 1120 (6th Cir. 1973).

       To examine an individual’s intent, courts “must examine the entire course of [the person’s]

conduct in order to draw the necessary inferences as to the relevant intent.” Edick v. Poznanski, 6

F. Supp. 2d 666, 669 (W.D. Mich. 1998). Here, although Plaintiff had previously resided in

Colorado, he sold many of his belongings and moved to Tennessee in order to be close to his son.

Plaintiff claims that he was domiciled in Tennessee as of the filing of the Complaint. Although

                                                10

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 10 of 15 PageID #: 469
Plaintiff has moved back to Colorado, he states that he is “now staying with a friend until this

matter is sorted out.” [Doc. 33-1 at ¶ 6]. Plaintiff admits that he “sold virtually all of my belongs

in Colorado” prior to his move [Id. at ¶ 3], as well as asserts that he “had no choice but to sue for

specific performance; that home was uniquely suited to his needs, he HAS NO HOME, and his

belongs were sold” [Doc. 14 at 1].

       Ultimately, perhaps the clearest indicator of Plaintiff’s intention to make his home in

Tennessee is the pending lawsuit seeking specific performance of a real estate contract—in

Tennessee. While Plaintiff claims that 114 Glendale Lane is the only house that could suit his

needs, Plaintiff’s course of conduct demonstrates that he intends to return to Tennessee, and if he

succeeds on his claim, to live at 114 Glendale Lane. Therefore, even if Plaintiff asserts that he

attempted to abandon Tennessee as his domicile, he has “not yet formulated an intention to remain

[in Colorado] for the indefinite future.” See 13E Charles Alan Wright et. al., Federal Practice &

Procedure § 3612 (3d ed. 2011).        Plaintiff does not possess the requisite intent to remain

indefinitely in Colorado, and his lawsuit demonstrates that he wishes to reside again in Anderson

County. Accordingly, the Court finds that Plaintiff was domiciled in Tennessee as of the filing of

the Amended Complaint.

       B.      Defendant’s Domicile

       The Court must next examine whether Defendant was domiciled in California or Tennessee

as of the filing of the Amended Complaint. Plaintiff asserts that Defendant was domiciled in

California, as she had a full-time job in the state, a California telephone number, she moved her

belongings to the state, her car was registered in California, and she bought a house in the state.

Defendant asserts that when she relocated to California, she kept her driver’s license and voter




                                                 11

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 11 of 15 PageID #: 470
registration in Tennessee, maintained church membership, and recently purchased another home

in Oak Ridge.

       “Domicile is not lost by protracted absence from home, where the intention to return

remains.” Edick, 6 F. Supp. 2d at 668–69 (citing Stifel, 477 F.2d at 1120). While Defendant had

several ties to California, including her residence and the purchase of a home, these ties were

largely tied to her employment. See S. Indus. Mech. Maint. Co., LLC v. Swafford, No. 13-2523,

2013 WL 5375422, at *4 (W.D. Tenn. Sept. 24, 2013) (“Despite some definite ties to Missouri,

his primary relationships with the state were employment related, and such relationships alone

cannot establish domicile.”); see, e.g., Proact Servs. Corp. v. Vis, No. 1:16-CV-242, 2016 WL

3397536, at *3 (W.D. Mich. June 21, 2016) (“As of that date, Vis had commenced his new

employment in Idaho, had been given a company vehicle to drive in Idaho, had purchased and

insured a home in Idaho and set up utility accounts for the home, and had made arrangements to

have personal property shipped to Idaho. However, as in Swafford, Vis’s primary contacts with

Idaho were related to his employment.”). Therefore, the nature of Defendant’s employment is

important to the determination of her domicile.

       Defendant states that she “provide[s] outage and contract support to various utilities and

[is] currently supporting a utility in California that is closing.” [Doc. 8-2 at ¶ 2]. Additionally,

Defendant claims that although she has “worked for utilities in various states with various

durations” for the past thirteen years, she has always considered her home to be in Oak Ridge,

Tennessee. [Id.]. Defendant’s daughter and grandchildren have remained in Oak Ridge, she has

owned 114 Glendale Lane since 1999, and recently purchased another “larger home for [her]

growing family in the Oak Ridge area.” [Id. at ¶ 5]. Plaintiff claims that Defendant is domiciled

in California because she purchased a house in California, registered her car in the state, and had



                                                  12

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 12 of 15 PageID #: 471
water, gas, cable, Internet, and telephone services in her name in California, as well as at least one

loan account in the state.

       However, the Court finds that while Defendant has worked at several temporary positions

supporting utility companies nationwide, including most recently in California, she maintained her

domicile in Tennessee. Defendant considered Oak Ridge to be her home and maintained her voter

registration and driver’s license in Tennessee. 4 Defendant owned personal and real property in

both California and Tennessee. Defendant also foreseeably maintained brokerage and bank

accounts in both states. Defendant claims that her immediate family all live in Oak Ridge, and

points to her continued church membership, as well as presence of her primary care physician in

Tennessee.

       Ultimately, Defendant possesses strong ties to both California and Tennessee. Although

Defendant’s spouse and children did not reside in the home she owned in Tennessee—facts the

Court in Swafford found “highly significant,” 2013 WL 5375422 at *4—Defendant maintained

sufficient ties to Tennessee, such that her “primary connection” with California was “her business

relationships.” See Edick, 6 F. Supp. 2d at 670. Defendant retained the intention to return to

Tennessee after the completion of a specific, reasonably foreseeable event—the end of her contract

in California. See Novel v. Zapor, No. 2:12-CV-737, 2013 WL 1183331, at *6–7 (S.D. Ohio Mar.

21, 2013) (“However, ‘a floating intention’ to return to one’s previous domicile is not enough to

prevent a new location from eventually becoming one’s domicile.”) (quoting Gilbert v. David, 235



       4
         While courts may consider an individual’s declared intent regarding their domicile and
residence, such declarations may be overcome by contrary evidence. See District of Columbia v.
Murphy, 314 U.S. 441, 456 (1941); Campbell v. Oliva, 295 F. Supp. 616, 618 (E.D. Tenn. 1968)
(“While one’s statements may supply evidence of the intention requisite to establish domicile at a
given place of residence, they cannot supply the fact of residence there.”) (internal citations and
quotations omitted).

                                                 13

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 13 of 15 PageID #: 472
U.S. 561, 570 (1915)); Ewert v. Holzer Clinic, Inc., No. 2:09-CV-0131, 2010 WL 3063226, at *5–

6 (S.D. Ohio Aug. 3, 2010) (“Courts have held that an intention to return to a former domicile

upon the occurrence of some specific reasonably foreseeable event, such as a graduation or end to

a training period is not a ‘floating intention.’”) (internal citation omitted).

        While Defendant purchased a home in California, she had also owned 114 Glendale Lane

in Oak Ridge since 1999. Further, Defendant states that the plant that she worked at in California

is currently in the process of closing. As of the date of filing of the Amended Complaint,

Defendant had entered in contracts to both sell her home in California and purchase another house

in Oak Ridge. Despite her ties to California, the Court finds that Defendant did not intend for

California to be her permanent residence, and that Defendant was domiciled in Tennessee as of

the filing of the Amended Complaint. See, e.g., S. Indus. Mech. Maint. Co., LLC v. Swafford, No.

13-2523, 2013 WL 5375422, at *5 (W.D. Tenn. Sept. 24, 2013) (“Defendant was physically

present in Missouri, but did not evince the requisite intent to remain there indefinitely.”).

V.      CONCLUSION

        Both parties claim that the opposition is attempting to engage in forum shopping or delay

regarding the proper venue for this action. However, the Court must consider whether Plaintiff’s

claims are properly before the Court at this time. Ultimately, as Plaintiff and Defendant were both

domiciled in Tennessee as of the filing of the Amended Complaint, diversity of citizenship does

not exist as required under 28 U.S.C. § 1332(a)(1). Therefore, this action will be dismissed for the

lack of subject matter jurisdiction. However, the Court declines to award attorney’s fees or costs

as requested in Defendant’s motion.




                                                   14

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 14 of 15 PageID #: 473
      Accordingly, the Court GRANTS Defendant’s Motion to Dismiss [Doc. 8], and Plaintiff’s

claims are DISMISSED WITHOUT PREJUDICE. All other pending motions in this matter are

DENIED as moot. A judgment consistent with this Memorandum Opinion will be entered.

                                         ORDER ACCORDINGLY:


                                         United States Magistrate Judge




                                           15

Case 3:20-cv-00055-HBG Document 43 Filed 05/11/20 Page 15 of 15 PageID #: 474
